Citation Nr: 0402116
Decision Date: 01/21/04	Archive Date: 03/31/04

DOCKET NO. 03-07 420                        DATE JAN 21 2004

On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the
	Philippines

THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for pulmonary tuberculosis.

ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to April 1942; and from October 1945 to May 1946. He was a prisoner-of-war (POW) of the Japanese government from April 9, 1942 to April 13, 1942. See VA Administrative decision dated in September 1995.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied service connection for pulmonary tuberculosis.

An RO decision in October 1965 denied the veteran's original claim for service connection for pulmonary tuberculosis on the basis that the medical records did not show any evidence of pulmonary tuberculosis (PTB). The veteran failed to file a Notice of Disagreement. The veteran filed an application to reopen his claim in June 2002. The RO decision that is the subject of this appeal denied the veteran's application to reopen the claim.

REMAND

The veteran seeks to reopen his claim for service connection for PTB that was: originally denied in an October 1965 RO rating decision. Since that time, the RO has received medical records showing chronic obstructive pulmonary disease and an assessment of chronic coughing, fatigue and chest pains.

However, the Board notes at the outset that the veteran was not provided with the law and regulations implementing the Veteran Claims Assistance Act (VCAA). The RO must assure compliance with the requirements of the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 51O3A, 5106, 5107,5126 (West 2002). See also 38 C.P.R. §§ 3.102, 3.159 and 3.326(a) (2003). In order to comply under the VCAA, the veteran must be notified as to what he must show to prevail in this claim, what information and evidence he is responsible for, and what evidence VA must secure. See generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). In support of this finding, the Board notes the recent decision of the United States Court of Appeals for Veterans Claims (Court), which held that such specific notice consistent with 38 U.S.c. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence

- 2 


that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13,2004).

The veteran contends that he contracted pulmonary tuberculosis while on active duty. He asserts that since service, he has treated with Dr. VF, Medical Officer of the Convalescent Hospital, and Dr. ED. Medical records reflect that Dr. ED has diagnosed the veteran with numerous pulmonary diseases, but pot pulmonary tuberculosis. However, since the veteran has submitted these records on his own, without the assistance of the RO, it is likely that the records submitted are not a complete representation of the veteran's treatment. Likewise, the RO has not contacted Dr. VF to obtain a complete set of the veteran's medical records.

In view of the foregoing, this case is REMANDED for the following action:

1. The RO must assure compliance with the applicable requirements of the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,3.326 (2003). The RO's attention is directed to Quartuccio v. Principi, supra, pertaining to the amended version of 38 U.S.C.A. § 51O3(a), which requires that the Secretary identify for the veteran which evidence the VA wilJ obtain and which evidence the veteran is expected to present. Also see Pelegrini, supra.

2. The RO should contact the veteran and request that he identify any medical records relating to evaluation or treatment for PTB since service. Any records that are obtained should then be associated with the claims file.

- 3 

3. Thereafter, the RO should ensure that no other notification or development action, in addition to that directed above, is required. If further action is required, the RO should undertake it before further adjudication of the c1aim.

4. After completing any additional development deemed necessary, the RO should readjudicate the issue of entitlement to service connection for pulmonary tuberculosis with consideration of all of the evidence obtained since the September 2002 rating decision.

5. If the benefit requested on appeal is not granted to the appellant's satisfaction, the RO should issue a Supplemental Statement of the Case, which must contain notice of all relevant action taken on the c1aim, to inc1ude a summary of a]] of the evidence added to the record since the January 2003 Statement of the Case. A reasonable period of time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This c1aim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

- 4 


appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.1 03-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	R. F. WILLIAMS	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 





